Citation Nr: 0816049	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-26 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 9, 1961 to 
December 29, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006  rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In March 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge. 

The issue of entitlement to service connection for tinnitus 
has been withdrawn, as indicated on page 2 of the hearing 
transcript, and is no longer a part of this appeal.  The 
Board will, therefore, not discuss that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran reported that his bilateral hearing loss has 
worsened since his last VA examination in June 2006, as 
indicated from his March 11, 2008 hearing transcript on page 
6.  The veteran based this assertion on the fact that he has 
difficulty hearing is family and friends (when asked 
questions) and the television, as indicated on page 7 of the 
hearing transcript.  The veteran's representative also stated 
the veteran's hearing loss has "gotten progressively 
worse"; And, that it "has been nearly two years since his 
last hearing test.........so there may be even more hearing loss as 
of this date," as indicated on page 12 of the hearing 
transcript. 
 
The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the veteran has reported a worsening in 
the disability since the last examination.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).  Therefore, additional development is 
warranted.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his bilateral hearing loss.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination. 
 
All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.


Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).  





_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



